UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1047


NATHAN E. WILSON,

             Plaintiff - Appellant,

             v.

FAIRFIELD INN SUITES- MARRIOTT, RDU,

             Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. L. Patrick Auld, Magistrate Judge. (1:16-cv-00899-NCT-LPA)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathan E. Wilson, Appellant Pro Se. Regina Worley Calabro, Robert Allen Sar,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nathan E. Wilson seeks to appeal the magistrate judge’s text orders denying his

motion to appoint counsel and denying without prejudice his motion regarding mediation.

This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders

Wilson seeks to appeal are neither final orders nor appealable interlocutory or collateral

orders. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                            2